Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page11ofof66




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 20-cv-00991-CMA-KMT

   ESTATE OF JEFFREY MELVIN, by and through its personal representative Jeffrey
   Melvin Sr.,

          Plaintiff,

   v.

   CITY OF COLORADO SPRINGS, COLORADO,
   DANIEL PATTERSON, in his individual capacity, and
   JOSHUA ARCHER, in his individual capacity,

          Defendants.


                 ORDER DENYING DEFENDANTS’ MOTION TO BIFURCATE


          This matter is before the Court on Defendants the City of Colorado Springs and

   Daniel Patterson’s (together, “Defendants”) Motion for Separate Trials of Individual and

   Municipal Liability Claims and for Protective Order from Discovery on Plaintiff’s

   Municipal Liability Claims (“Motion”). (Doc. # 33.) For the following reasons, the Motion

   is denied.

                                     I.      BACKGROUND

          In this action, Plaintiff alleges that Jeffrey Melvin was killed by two police officers

   employed by Defendant Colorado Springs—Daniel Patterson and Joshua Archer

   (together, the “Individual Defendants”)—on April 26, 2018. Plaintiff alleges that the

   Individual Defendants

          forcibly detained [Mr. Melvin], threw [him] to the ground, held him down,
Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page22ofof66




          choked him, pepper sprayed him[,] and deployed a Taser on Mr. Melvin no
          less than five times in two minutes. The Taser use and other force the
          officers used was so excessive that Mr. Melvin went into Lactic Acidosis,
          releasing so much lactic acid into Mr. Melvin’s body that it killed him. The
          coroner ruled Mr. Melvin’s death a homicide.

   (Doc. # 30 at 2.) Mr. Melvin’s estate brought this civil rights lawsuit against Defendant

   Colorado Springs and the Individual Defendants under 42 U.S.C. § 1983. In the

   Amended Complaint and Jury Demand, Plaintiff asserts individual liability claims against

   Defendants Patterson and Archer for excessive force and unlawful arrest and municipal

   liability claims against Defendant Colorado Springs for alleged customs and failures to

   train, supervise, and discipline. See generally (id.).

          Defendants filed the instant Motion on July 2, 2020, prior to filing their Motion to

   Dismiss Plaintiff’s Amended Complaint. (Doc. # 33.) Therein, Defendants move this

   Court to order separate trials on the individual liability and municipal liability claims

   pursuant to Fed. R. Civ. P. 42(b) and to temporarily stay discovery on the municipal

   liability claims pursuant to Fed. R. Civ. P. 26(c)(1). Defendants argue that granting the

   Motion would promote convenience and economy and would extend fairness to the

   parties. Plaintiff timely filed a Response in opposition to the Motion (Doc. # 44), and

   Defendants filed a Reply (Doc. # 49).

                           II.    APPLICABLE LEGAL PRINCIPLES

          Pursuant to Fed. R. Civ. P. 42(b), “[f]or convenience, to avoid prejudice, or to

   expedite and economize, the court may order a separate trial of one or more issues,

   claims, crossclaims, and counterclaims, or third-party claims.” Fed. R. Civ. P. 42(b).

   Although the trial court has discretion to order separate trials, that does not mean that

   severance is the norm or even a common occurrence. See, e.g., Fed. R. Civ. P. 42(b)

                                                  2
Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page33ofof66




   advisory comm. notes (noting that bifurcation should not be “routinely ordered,” but “it is

   important that it be encouraged where experience has demonstrated its worth”); 8

   MOORE’S FEDERAL PRACTICE, § 42.40[4][a] at 42-46 (Matthew Bender 3d ed. 2010) (“[I]t

   should be noted that bifurcation and separate trials are not the normal course of events,

   and a single trial will usually be more expedient and efficient.”). Indeed, “[b]ifurcation is

   the exception; not the rule.” L-3 Comms. Corp. v. OSI Sys., Inc., 418 F. Supp. 2d 380,

   382 (S.D.N.Y. 2005).

          “[T]he presumption is that the [non-movant] . . . should be allowed to present [its]

   case in the order [it] chooses. The burden is on the [movant] to convince the court that a

   separate trial is proper in light of the general principle that a single trial tends to lessen

   the delay, expense and inconvenience to all parties.” Engen v. Colorado Mills Mall Ltd.

   P'ship, No. 09-CV-01281-REB-KLM, 2010 WL 2232422, at *1 (D. Colo. May 28, 2010)

   (quoting Patten v. Lederle Laboratories, 676 F. Supp. 233, 238 (D. Utah 1987)).

   Separation must further the goals of Rule 42(b); the parties’ desire to proceed in a

   certain order is not paramount. See York v. AT&T, 95 F.3d 948, 957–58 (10th Cir. 1996)

   (“Such decisions [on bifurcation] must be made with regard to judicial efficiency, judicial

   resources, and the likelihood that a single proceeding will unduly prejudice either party

   or confuse the jury.”). Further, severance under Rule 42(b) should not prejudice one

   party. Angelo v. Armstrong World Indus., Inc., 11 F.3d 957, 964 (10th Cir. 1993).

          In determining whether to grant a stay of discovery, courts consider the following

   factors: (1) the interests of the plaintiff in proceeding expeditiously with the civil action

   and the potential prejudice to plaintiff of a delay; (2) the burden on the defendants; (3)

   the convenience to the court; (4) the interests of persons not parties to the civil litigation;

                                                  3
Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page44ofof66




   and (5) the public interest. String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02–

   CV–01934–LTB–PA, 2006 WL 894955, at *3 (D. Colo. March 30, 2006).

                                      III.    DISCUSSION

          In the instant case, Defendants assert that bifurcation of Plaintiff’s Monell claims

   is warranted because (1) Plaintiff’s Monell claims are derivative claims that require a

   finding that the Individual Defendants committed a constitutional violation; (2) bifurcation

   and a corresponding delay in discovery concerning Plaintiff’s Monell claims would

   reduce or potentially eliminate the need for discovery on said claims; and (3) fairness to

   the parties counsels in favor of bifurcation because bifurcation would protect the

   Individual Defendants from the risk of unfair prejudice at trial.

          At the outset, the Court notes that Defendants point to a single case out of this

   district that bifurcated and stayed discovery on Monell claims. See Boyd v. Montezuma

   Cty. Sheriff's Office, No. 15-CV-00101-MEH, 2015 WL 2329119, at *1 (D. Colo. May 12,

   2015). Defendants’ appendix of cases that granted motions to bifurcate trial on

   individual and municipal liability claims and stayed discovery bears no mention of the

   District of Colorado. See generally (Doc. # 49-1). It is evident from the briefing on the

   instant Motion, as well as this Court’s experience and independent legal research, that

   the relief Defendants urge this Court to grant herein is uncommon in this jurisdiction.

          Defendants have not persuaded the Court that bifurcation will result in

   measurable gains in convenience or efficiency. Bifurcation of Plaintiff’s individual and

   municipal liability claims would allow this case to languish on the Court’s docket,

   potentially for years, and would be inconsistent with the Court’s obligation to oversee

   “the just, speedy, and inexpensive determination of every action and proceeding.” See

                                                 4
Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page55ofof66




   Fed. R. Civ. P. 1. Moreover, the Court agrees with Plaintiff that staying discovery on the

   Monell claims would merely substitute some discovery disputes for others; disputes

   concerning which discovery requests relate to the individual versus municipal liability

   claims would follow an order granting Defendants’ Motion. See Terry v. Cook County

   Dep’t of Corr., 2010 U.S. Dist. LEXIS 68623, at *8-9 (N.D. Ill. July 8, 2010) (“If the Court

   were to grant the bifurcation motion, the need for the parties to separate Monell

   evidence from individual liability evidence may further complicate rather than simplify

   these proceedings.”). Further, Defendants’ generic arguments concerning the cost of

   discovery on Plaintiff’s Monell claims would apply in any Section 1983 case involving

   individual and municipal liability claims. This Court shares the concern articulated in

   Daniels v. City of Sioux City, 294 F.R.D. 509 (N.D. Iowa September 13, 2013), that

   “[o]rdering bifurcation at this incredibly-early stage of the case would be tantamount to

   establishing a bright-line rule that bifurcation is automatically appropriate in every

   Section 1983 case that includes both a claim against a governmental employee and a

   Monell claim against his or her employer.” Id. at 511.

          Nor is the Court persuaded that bifurcation would result in a reduction in

   prejudice to the parties. To the contrary, the Court finds that bifurcation would prejudice

   Plaintiff. “[A] private citizen is entitled to claim the timely protection of the law.” Sanchez

   v. Hartley, 2016 U.S. Dist. LEXIS 185020, at *17-18 (D. Colo. Apr. 26, 2016) (citing

   Marbury v. Madison, 5 U.S. 137 (1803)). This general principle is particularly pertinent in

   the context of a plaintiff that alleges constitutional violations as grave as those alleged in

   this case. Plaintiff has an interest in expeditiously proceeding with discovery on the

   municipal liability claims and would be prejudiced by an indefinite stay of that discovery.

                                                  5
Case
 Case1:20-cv-02389-DDD-NRN
      1:20-cv-00991-CMA-KMT Document
                             Document56-1
                                      74 Filed
                                          Filed01/05/21
                                                01/06/21 USDC
                                                          USDCColorado
                                                               Colorado Page
                                                                         Page66ofof66




   Further, to the extent that Defendants may be prejudiced by jurors confusing or

   conflating issues, such prejudice can be mitigated through the jury instructions and

   verdict form. “[T]he mere possibility of some prejudice does not justify separate trials

   where such prejudice is not substantial and there are strong countervailing

   considerations of economy . . . . [W]here the degree of potential prejudice is not

   compelling, the trial judge can often mitigate the suggested prejudice through

   appropriate jury instructions and other devices.” Tri-R Systems, Ltd. v. Friedman & Son,

   Inc., 94 F.R.D. 726, 728–29 (D. Colo. 1982) (denying motion for separate trials) (internal

   citations omitted); see also Saviour v. Kansas City, Kansas, No. 90-2430, 1992 WL

   135019, at *9 (D. Kan. May 15, 1992) (unpublished) (denying motion to bifurcate, in

   part, because the court has “sufficient preventative measures at its disposal to eliminate

   the risk of prejudice”).

                                     IV.    CONCLUSION

          For the foregoing reasons, it is ORDERED that Defendants’ Motion for Separate

   Trials of Individual and Municipal Liability Claims and for Protective Order from

   Discovery on Plaintiff’s Municipal Liability Claims (Doc. # 33) is DENIED.


          DATED: January 5, 2021


                                                    BY THE COURT:


                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge




                                                6
